DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 should read “the moveable member”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,724,320 and claims 1-18 of U.S. Patent No. 11,091,972. Although the claims at issue are not identical, they are not patentably distinct from each other because a lack of certain limitations in the independent claims and inclusion of the 360 degree port from the dependent claims of the instant invention is not a patentable distinction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 8020619 B1), hereinafter Rob, in light of Powers (US 20140251612 A1).
With respect to claim 1, Rob discloses a non-explosive downhole tool for creating openings in tubulars and or earthen formations, the tool comprising: a carrier (sections 47 and/or 43 of 41 in fig. 8, or 47 in fig. 10) holding a thermite material (53); an igniter (55) in operational contact with the thermite material; a head (section 45 of 41 or members 117, 111, 113, 115 in fig. 10) connected with the carrier and having a 360 degree port (multiple ports 77 shown in fig. 9 as forming a substantially 360 opening or circumferential port of figs. 10, 11, since claim 6 depends from claim 1 and recites multiple ports, the interpretation that a plurality of ports can form a substantially 360 degree port from pgph. 53 of the instant publication is being applied. If this is not the intention, Applicant is encouraged to delete claims 6, 10, and 20 which do not apply to embodiments of the invention which form a port extending around the entire circumference of the body) to eject a product produced from ignition of the thermite material to create openings in tubulars and/or formations and a communication path (inside of 41 or 47, also including paths 113 in fig. 10) extending from the thermite material to the port; and a moveable member (67 or 117) in a closed position (shown in fig. 8 and fig. 10) blocking the communication path and in an open position opening the communication path, wherein the moveable member is operated from the closed position to the open position in response to ignition of the thermite material.
However, while Rob discloses modified thermite including magnesium (col. 3 ll. 55-65), which could be thermate, Rob fails to explicitly disclose thermate. Nevertheless, Powers discloses that thermate is an obvious substitution for thermite (pgph. 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used thermate instead of thermite in Rob as taught by Powers since this is the simple substitution of one prior art pyrotechnic material for another with predictable and obvious results and a reasonable expectation for success.
With respect to claim 5, Rob discloses a diverter section (79 or combination 105, 107, 109) providing a part of the communication path to the port (apertures 113, fig. 10, inside of 79, fig. 8)
With respect to claim 6, Rob discloses where the head comprises two or more ports (77) arranged circumferentially and or axially relative to one another (fig. 9).
With respect to claim 7, Rob discloses wherein the port is an opening formed between the moveable member in the open position and a first body of the head (col. 4 ll. 30-60).
With respect to claim 10, Rob discloses wherein the moveable member is a piston (67) disposed in an axial cylinder in the communication path.
With respect to claim 13, these limitation have been discussed in the rejection of claims 1, 5-17 and 10 except for creating an opening in the tubular 11 which is accomplished by both tools 19 and 25 as shown in figs. 1-6 of Rob cutting an opening in tubular 11.
With respect to claim 14, Rob discloses wherein moving the movable member opens a communication path of a diverter (moving piston 67 opens ports in liner 79, col. 4 ll. 15-30, moving 117 opens a communication path in 111).
With respect to claim 15, Rob discloses opening a port comprising axially moving the movable member relative to a first body (moving piston 67 axially opens ports 77 in body 45, moving 117 relative to 47 or 115 or 111 or 105 axially opens the port).
 With respect to claim 16, Rob discloses wherein opening the port comprising displacing the movable member in a communication path between the port and thermate (piston 67 is in the communication path as shown in fig. 8,  117 is also in the communication path since it blocks the port in fig. 10).
With respect to claim 17, Rob discloses a non-explosive downhole tubular cutter, the cutter comprising: a carrier body (47) holding a thermate material (as modified by Powers); a head (115, 111) connected to carrier body and comprising a diverter section (combination 105, 107, 109) and a body (117) axially moveable relative to the diverter section from a closed position in contact with the diverter section to an open position forming a 360 degree port between the axially separated body and diverter section in response to a product produced from ignited thermite material upon ignition of the thermate material (col. 4 ll. 30-60); and a channel (apertures 113, space 103, space formed by 111) extending through the diverter section from the thermate material to the port.
Claims 2, 3, 8, 9, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rob and Powers as applied to claims 1, 7, 10, and 18 above, and further in view of Chammas (US 4125161 A).
With respect to claims 2, 3, 8, 9, 11, 12, 18, and 19 Rob fails to disclose a holding, shear, or dissipating member which applies a preload as claimed. Nevertheless, Chammas discloses a holding member 58 which is a shear ring (58 is a ring which shears) which is a dissipating member since it causes some energy to be lost by providing a time period where energy must build up before shearing the ring and exiting the tool, and which applies a preload force holding the member in a closed position in that it provides the reaction force holding the movable member in the closed position until breaking.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the holding member or dissipating member 58 of Chammas to hold piston 67 or member 117 of Rob in place until sufficient force builds up in order to allow the gases to exit the ports at a pressure higher than the well pressure as taught by Chammas (col. 6 ll. 15-25).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rob and Powers as applied to claims 1 above, and further in view of Regalbuto (US 4298063 A).
With respect to claims 4 and 20, Rob fails to disclose the head having a larger diameter than the carrier.
Nevertheless, Regalbuto discloses the section of the tool where the cutting fluid is emitted from having a larger diameter than the rest of the tool (shown in figs. 1, 13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the head of Rob with a larger outer diameter as taught by Regalbuto in order to cut tubing of larger diameter as taught by Regalbuto (col. 7 l. 55 – col. 8 l. 15).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/31/2022